DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler (AT 009559 references are to PTO translation) in view of Miller (US9510699) and Platkin (US 2006/0277924).
Holler discloses except where emphasized for claim 6: 6. (Currently amended) A cooling and heating tray (5 is considered to have sides,1 is a plate whose thickness forms a side) for gastronomy containers (abstract), comprising: a base 3; side walls 2,4; a heating device 12 and a cooling device 7 for optional operation as a heating tray or as a cooling tray, wherein the heating device heats the base(abstract), wherein the cooling device cools both the side walls and the base(page 4 l 15-35, fig 5), wherein both the base and the side walls are composed of stainless steel; and a sandwich panel having a layer of stainless steel, a layer of aluminum and a layer of stainless steel, wherein the layers of the sandwich panel are fixedly connected to one another by, and wherein the base is fixedly connected to the sandwich panel at a plurality of points (fig 1 “The lower part 3 is glued to the upper part 2 and screwed, the screws are inserted into the holes 10 and engage in threaded holes 11 of the upper part 2. In this case, a good heat-conducting adhesive is provided, e.g. silicone mixed with aluminum sulfite”) so as to prevent warping of the base. According to applicant’s publication ¶10 chromium steel is stainless steel.
Holler discloses lower part 3 is glued to the upper part 2 and screwed.
The claims differ in that a sandwich panel having a layer of stainless steel, a layer of aluminum and a layer of stainless steel and preventing of warping of the base are recited.
Miller teaches a tray of stainless steel, aluminum laminate layers attached by adhesive and screws and welding in which the tray has bottom wall 112, end walls 115 and side walls 114 to be conventional for serving food container systems in c 9 l 40-c 10 l 5. 
Platkin discloses stainless steel/aluminum laminates are known not to warp (¶44).
The advantage is use of conventional materials and warpage is prevented. Citation of DE29704539 by Holler teaches chromium and aluminum materials for fig 5 construction.
The references are in the same field of endeavor and reasonable pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Holler, if necessary, by having a tray with sides and bottom for at least the plate as taught in Miller and Platkin for use of conventional materials and warpage prevention.

7. (Previously presented) The cooling and heating tray according to claim 6, wherein a plurality of screw bolts are welded (Miller)onto the base and by which screw bolts the sandwich panel is screwed to the base(fig 1). See the rejection of claim 6.

8. (Previously presented) The cooling and heating tray according to claim 6, wherein the cooling device includes at least one cooling pipe that lies fixedly against a lower side of the sandwich panel and against the side walls(the heater 12 is turned off and the solenoid valve 17 is opened, whereby the channel 7 of the upper part 2 is flowed through by a refrigerant, which is supplied by a refrigeration unit).

9. (Previously presented) The cooling and heating tray according to claim 6, wherein a cooling duct 7 is incorporated, or a first cooling pipe cast(, into the middle layer of the sandwich panel(whereby the channel 7 of the upper part 2 is flowed through by a refrigerant, which is supplied by a refrigeration unit), and wherein a second cooling pipe lies fixedly against the side walls(the heater 12 is turned off and the solenoid valve 17 is opened, whereby the channel 7 of the upper part 2 is flowed through by a refrigerant, which is supplied by a refrigeration unit).Holler teaches under the heading Description “Such a cooling and heating plate was e.g. known from DE 19954842 A1. In this known solution channels are incorporated in the plate, which can be flowed through by a liquid heat transfer fluid. This heat transfer fluid is heated or cooled as needed. However, there is the disadvantage that - if several such cooling and heating plates are required for the presentation of a buffet - either each plate must be equipped with a heater and a cooling device for the heat transfer fluid, which are selectively activated, or if several such Plates are supplied by a common heating or cooling device, so they can be operated either only in cooling mode or in heating mode.”(Emphasis added.)

10. (Previously presented) The cooling and heating tray according to claim 6, wherein the heating device includes at least one silicone surface heater 3 that lies against a lower side of the sandwich panel (The lower part 3 is glued to the upper part 2 and screwed … In this case, a good heat-conducting adhesive is provided, e.g. silicone mixed with aluminum sulfite… electrically conductive coating which is attached via an electrically insulating and good heat conducting layer (not shown) on the underside of the lower part 3 (Fig. 4) . In this case, a heat-insulating cover of the heater 12 may be provided to minimize heat loss. The connection of this heater). Holler describes this as a silicone surface heater in AT 518424 as 16 in its abstract.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feagley (US 6462312) teaches Al laminate secured by screws to prevent warpage in  c 6 l 10-30, c 7 l 10-45.                  
    PNG
    media_image1.png
    255
    257
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claim(s)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Deletion of “and” for the optional recitation changes the scope of the claims. Applicant’s Holler references were not cited in an IDS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761